Martin, P. J.,
An application having been presented in due form for a charter for the “Pi Sigma Sorority,” it was referred to a master, who, after taking testimony, reported in favor of granting the application.
Exceptions were filed on behalf of the “Pi Sigma Fraternity,” averring that the name of the proposed corporation was so similiar to that of the except-ants as to create confusion.
In the adoption of Greek letters for college and other societies, the letters selected are usually those that begin an initial word of a Greek phrase adopted by the organization. There can be no special property in the use of letters of the Greek alphabet. “Pi,” the sixteenth letter, and “Sigma,” the eighteenth letter of the Greek alphabet, are contained in the title of both societies. The word “Fraternity,” employed by exceptants, signifies brotherhood, and is derived from the Latin word “fratemitas.” The title employed by petitioners contains the word “Sorority,” which is a sisterhood, derived from the Latin word “Soror,” a sister. We have, therefore, the exceptants, whose title indicates that they are a band of “brothers,” while the petitioners have formed themselves into an association of “sisters.”
*503There is no more ground for confusion between these societies than might occur between the Young Men’s Christian Association and the Young Women’s Christian Association.
There can be no exclusive property right in the letters of the Greek alphabet or in the words “Fraternity” or “Sorority.” The combination of either word with letters of the Greek alphabet cannot make them exclusive subjects of property.
And now, to wit, Dec. 22, 1924, the exceptions are dismissed, the report of the master is approved, the charter is granted, and exceptants are directed to pay the costs.
NOTE. — Both the fraternity and sorority were girls’ societies at private schools.